Citation Nr: 1536575	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  08-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 20, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 20, 2009.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to August 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 Decision Review Officer decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  From December 20, 2004 to May 19, 2009, the Veteran's PTSD was manifested by occupational and social impairment that more nearly approximated reduced reliability and productivity than deficiencies in most areas.

2.  For the period prior to May 20, 2009, the Veteran did not meet the minimum threshold requirements for a TDIU on a schedular basis; for this period his service-connected disabilities did not preclude all forms of substantially gainful employment consistent with his education and occupational background. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD prior to May 20, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for a TDIU prior to May 20, 2009, have not been met.  38 U.S.C.A. 1155 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in letters sent in February 2005 and April 2008, prior to the initial adjudication of the claims.  

The Board is also satisfied that VA has complied with its duty to assist the Veteran.  In this regard the Board notes that the Veteran's service personnel records, available private treatment records, and post-service VA medical records are of record.  Further, the Veteran was afforded VA examinations in March 2007, June 2008, and June 2009 that are adequate for rating purposes because they addressed all applicable rating criteria for the period of time on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate either claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Rating in Excess of 50 Percent for PTSD Prior to May 20, 2009

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
                         
Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  The assigned GAF score does not determine the disability rating VA assigns, but it is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).             

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In a March 2007 rating decision, the Veteran was granted a 50 percent rating for posttraumatic stress disorder (PTSD), effective February 2006.  A September 2009 Decision Review Officer decision increased the Veteran's evaluation for PTSD to 70 percent and granted a TDIU, both effective May 20, 2009.  Following this decision, the Veteran withdrew his then pending appeal for a higher rating for PTSD.  In a February 2014 decision, the Board granted an earlier effective date of December 20, 2004, for service connection for PTSD.  In the March 2014 Decision Review Officer decision on appeal, a 50 percent rating was assigned for PTSD for the period beginning December 20, 2004.  The DRO implicitly denied entitlement to a TDIU for the earlier period as evidenced by the Statement of the Case issued in June 2015.  

For the reasons explained below, the Board has determined that a rating in excess of 50 percent is not warranted for the Veteran's PTSD for the period prior to May 20, 2009.

In connection with December 2004 Vet Center treatment, the Veteran reported a history of domestic violence shortly after separation from service and noted that his marriage was currently more secure after counseling and that he went to church and sporting events.  He reported psychiatric symptoms of paranoid thinking, isolation, visual and auditory hallucinations, sleep disturbance, low energy level, and a history of passive suicidal ideation.  The Vet Center counselor found the Veteran to be neat, agitated, depressed, and fully oriented, with hostile manner, impaired memory, inappropriate affect, poor judgment, irritability, some anxiety attacks, intrusive thoughts, short term memory problems, and difficulty focusing.

In April 2005, a Vet Center therapist indicated the Veteran had PTSD symptoms of intrusive thoughts, nightmares, anger, and depression.

According to an April 2005 VA treatment record, the Veteran reported that he had sleep impairment, anxiety, and a history of violent outbursts and heavy drinking shortly after separation from service that decreased over the past 20 years.  He indicated that he got agitated with his wife and was able to enjoy vacations and time with his grandchildren.  The Veteran was found to be well groomed, mildly depressed, with reactive affect, anxious mood, sufficient memory, and no indication of psychosis, suicidal ideation or homicidal ideation.  

In connection with June 2005 VA treatment, the Veteran reported symptoms of anxiety, agitation, and irritability, and noted that he chose not to take medication for the symptoms.  He was found to be alert, verbal, cooperative, interactive, and forthcoming, with good judgment and insight, and no psychosis, suicidal or homicidal ideation, pressured speech, irritability, racing thoughts, or hypomania.  The Veteran was assigned a GAF score of 55.

In a February 2006 Social Security Administration (SSA) mental assessment, the Veteran reported symptoms of irritability, poor short term memory, past violent outbursts, and a negative outlook.  The examiner concluded that the mental status examinations were largely unremarkable, noting that the Veteran reported his wife might leave him due to ongoing alcohol consumption and that VA treatment records implied the Veteran was seeking treatment in order to obtain benefits and that his anger and frustration were directed at difficulties seeking VA benefits.  The examiner further noted the Veteran stated he was able to enjoy vacations, that he had a successful work history until he was forced to retire when the company downsized and that he then worked part-time as a truck driver.

In a March 2007 VA examination, the Veteran reported being married with four children and several grandchildren, sleeping about eight hours per night, and that he walks with his wife and "tries to survive" in his leisure time.  The examiner found the Veteran to be sullen, quiet, anxious, fully oriented, with depressed, flattened affect, adequate memory, normal speech, auditory hallucinations of voices three times per week, visual hallucinations of seeing things at night that were not there, appropriate interactions, and no current suicidal ideation, thought disorders, or panic attacks.  The examiner diagnosed moderately severe PTSD, major depression without psychotic features, and generalized anxiety disorder and assigned a GAF score of 48.

In a June 2008 VA examination, the Veteran reported anxiety, irritability, difficult interpersonal relationships, hypervigilance, easy startle response, insomnia, flashbacks, and difficulty concentrating.  The examiner noted that the Veteran was neatly groomed, cooperative, fully oriented, with appropriate affect, depressed mood, intact thought processes, normal memory, fair impulse control, and no delusions, hallucinations, inappropriate behavior, ritualistic behavior, panic attacks, suicidal or homicidal ideation, or episodes of violence.  The examiner assigned a GAF score of 55 and noted that the Veteran's PTSD symptom of hyperarousal would affect sedentary or physical employment.

After careful review of the evidence, the Board finds that the occupational and social impairment from service-connected PTSD more nearly approximated reduced reliability and productivity than deficiencies in most areas during the period from December 20, 2004, to May 19, 2009.  The record reflects that the Veteran's PTSD symptoms of irritability, depressed mood, hypervigilance, intrusive memories, increased startle response, sleep impairment with nightmares, hallucinations, and anxiety resulted in reduced reliability and productivity in work and social relations, disturbances in mood, flattened affect, and impaired memory.  Additionally, the Veteran's GAF scores between 48 and 55 indicate more moderate than severe symptoms.  

A higher rating is not warranted because the impairment does not more nearly approximate deficiencies in most areas.  Throughout the period of the claim, there is no evidence that the Veteran exhibited symptoms of suicidal ideation, obsessional rituals which interfere with routine activities, illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control such as unprovoked irritability with periods of violence, special disorientation, neglect of personal appearance or hygiene, or inability to establish and maintain effective relationships.  Rather, the Veteran exhibited clear, linear thought, was fully oriented, exhibited no periods of violence, maintained hygiene, maintained relationships with his wife and grandchildren, attended sporting events, and had no delusions or homicidal ideation.  At most, evidence of record indicated that the Veteran had some short term memory impairment, difficulty focusing, rare auditory and visual hallucinations, and participated in few leisure activities but maintained relationships with family members.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 50 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected PTSD, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of difficulty sleeping, nightmares, anxiety, depression, irritability, hypervigilance, and difficulty maintaining effective work and social relationships are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

TDIU Prior to May 20, 2009

Legal Criteria

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disability is sufficient to produce unemployability; such cases should be referred to the Director of the Compensation Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a total rating claim, the record must reflect some factor which takes the claimant's case outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2014).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363; 38 U.S.C.A. § 4.16(a).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The Veteran filed a claim for TDIU in March 2008.  In a September 2009 DRO decision, TDIU was granted for the period beginning May 20, 2009.  At the time of the March 2008 TDIU application, service connection was in effect for posttraumatic stress disorder (PTSD), rated 50 percent disabling, left index finger disability, rated 20 percent disabling, tinnitus, rated 10 percent disabling, and hearing loss, rated noncompensable.  For the period of time prior to May 20, 2009, the Veteran's combined rating was 60 percent.  Therefore, he did not meet the minimum schedular criteria for a TDIU during that period and consideration of TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) is necessary during that time period.

In connection with December 2004 Vet Center treatment, the Veteran reported that he was unemployed for seven months and was previously employed for 34 years as a maintenance repairman, where he had difficulty with supervisors and retired three years ago because the company downsized.

In connection with April 2005 VA treatment, the Veteran reported part-time work driving heavy equipment for log clearing and that he had been semi-retired for the past four years. 

SSA records indicate the Veteran was granted disability due to cervical radiculopathy that prevented him from lifting and carrying more than ten pounds that prevented him from returning to past work.  In a February 2006 SSA mental assessment, the Veteran reported symptoms of irritability, poor short term memory, past violent outbursts, and a negative outlook.  The examiner concluded that the mental status examinations were largely unremarkable, finding that VA treatment records implied the Veteran was seeking treatment in order to obtain benefits and that symptoms of anger and frustration appeared to be directed at difficulties seeking VA benefits.  The examiner noted that the Veteran was able to enjoy vacations, and had a successful work history until he was forced to retire when the company downsized, and then worked part-time as a truck driver.  The SSA examiner opined that the Veteran was still able to work, his memory was sufficient for simple tasks, he could sustain adequate pace and concentration on simple tasks, and although the Veteran would be occasionally hostile, he could generally tolerate routine supervision and changes in simple tasks.  

In a March 2007 VA examination, the Veteran reported retiring in 2001 from a job building machines and that he worked for five years afterward driving heavy equipment on a part-time basis.  

In a March 2008 TDIU application, the Veteran contended that his PTSD symptoms prevented him from securing or following any substantially gainful occupation because he was unable to tolerate stress or cope with even part-time employment.

In a June 2008 VA examination, the Veteran reported that his irritability and sleep impairment worsened and caused him to be less able to negotiate family, social, or employment relationships.  He stated that he would still be working if he did not have the PTSD symptoms.  The examiner opined that the Veteran's PTSD symptoms of hyperarousal would interfere with physical or sedentary employment.

In October 2008, J.H., the Veteran's former part-time employer indicated the Veteran worked as a heavy equipment operator from 2005 to 2006 for an hour per day three to four times per week and stated that he gave the Veteran concessions that limited physical work due to the Veteran's age and mental focus.

After careful review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

The Board concludes that the Veteran's service-connected disabilities have not been sufficient by themselves to preclude all forms of substantially gainful employment consistent with his education and occupational background prior to May 20, 2009.  

The evidence indicates that the Veteran was forced to retire from his full-time position in 2001 due to the company downsizing and that the Veteran worked part-time until 2006 with concessions, in part, due to lack of mental focus.  However, the preponderance of the evidence shows that the Veteran was not unemployable due solely to his service-connected disabilities.  SSA records indicate the Veteran was unable to obtain or maintain employment similar to his prior work repairing equipment due to physical limitations caused by cervical radiculopathy.  Moreover, a February 2006 SSA mental assessment concluded that the Veteran's psychiatric symptoms did not make him unemployable.  The Board notes that the Veteran's service-connected left finger, tinnitus, and hearing loss disabilities were noted but not implicated in the SSA determination.  Additionally, although a June 2008 VA examiner found that PTSD interfered with physical and sedentary work, the examiner did not opine that PTSD symptoms precluded the Veteran from obtaining or maintaining gainful employment.  

The Board acknowledges that the Veteran is competent to describe his symptoms and his difficulties while employed.  However, his statements are self-serving and do not adequately show how his service-connected disabilities were sufficient by themselves to render him unemployable during the period at issue. The Board has found the Veteran's statements to be less probative than the medical evidence of record showing the Veteran was not unemployable due to his service-connected disabilities. 

In view of the above, the Board concludes that a TDIU is not warranted prior to May 20, 2009, because the Veteran did not meet the minimum schedular criteria for  TDIU prior to that date and he was not unemployable solely due to his service-connected disabilities prior to that date.  The Board has considered the doctrine of reasonable doubt in reaching these determinations regarding a TDIU; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD prior to May 20, 2009, is denied.

Entitlement to a TDIU prior to May 20, 2009, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


